Citation Nr: 0408903	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder to include injury residuals, degenerative disc 
disease, and osteoarthritis.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's chronic low back syndrome for the 
period prior to April 12, 1999.

3.  Entitlement to an increased disability evaluation for the 
veteran's chronic low back syndrome, currently evaluated as 
40 percent disabling.

4.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) clavicular fracture residuals, 
currently evaluated as 20 percent disabling.

(The issues of entitlement to an increased disability 
evaluation for the veteran's chronic allergic rhinitis and a 
total rating for compensation purposes based on individual 
unemployability have been addressed in a separate decision 
dated December 19, 2003.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, a September 
1997 RO decision declined to reopen a claim of entitlement to 
service connection for a cervical spine disability, and 
denied a rating in excess of 20 percent for service connected 
chronic low back syndrome.  A December 2000 RO decision 
increased the disability evaluation for chronic low back 
syndrome to 40 percent effective April 12, 1999, and denied 
an evaluation in excess of 20 percent for service connected 
left (minor) clavicular fracture residuals.  The case was 
before the Board in June 2003 at which time the issues were 
rephrased to better reflect the claims on appeal.  At that 
time, the Board denied the claims in their entirety.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In September 1998, the 
parties filed a Joint Motion to Vacate and Remand requesting 
the Board to consider additional issues.  By order dated 
September 23, 2003, the Court granted vacated the Board's 
June 2003 decision, and remanded the claim for readjudication 
consistent with the Joint Motion to Vacate and Remand.


REMAND

Subsequent to the Board's decision dated June 2003, VA issued 
new criteria for evaluating diseases and injuries of the 
spine.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The RO has 
not considered the application of the new criteria, and must 
do so prior to any further adjudication by the Board.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).  The Board 
is also of the opinion that the veteran should be afforded VA 
examination under a protocol consistent with the new 
criteria.

On remand, the RO should contact the veteran and ensure that 
all potentially relevant evidence and information pertaining 
to his claims has been identified and obtained.  On review of 
the record, the Board is of the opinion that the RO should 
attempt to obtain all clinic records from Dr. Frank Pisciota 
dating to 1958, and Dr. Silber dating to 1962.  See Veteran's 
Application for Compensation or Pension dated May 1962.  The 
RO should also attempt to obtain records from Dr. Everett J. 
Gordon.  See Veteran Correspondence received May 1979.  
Finally, the veteran's statements of record reveals that he 
has filed numerous, but unsuccessful, claims for disability 
benefits from the Social Security Administration (SSA).  The 
RO should attempt to obtain these records prior to any 
further adjudication.  Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002) (possibility that SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of a disease or injury, cannot be foreclosed 
absent a review of those records).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:


1.  The RO should attempt to obtain 
complete clinic records from Drs. Frank 
Pisciota dating to 1958, Dr. Silber dating 
to 1962, and Dr. Everett J. Gordon.  The 
RO should also contact the veteran and 
request him to identify any other VA 
and/or non-VA clinical records which may 
be pertinent to his claims on appeal.

2.  The RO should contact SSA and request 
copies of all medical and legal documents 
pertaining to the veteran's applications 
for disability benefits.

3.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity 
of the chronic orthopedic manifestations 
of his thoracolumbar spine disability.  
The examiner should be provided the claims 
folder and a copy of this remand prior to 
examination.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
orthopedic examiner should be requested to 
report all orthopedic manifestations of 
the veteran's service connected low back 
syndrome, to include range of motion 
testing in terms of forward flexion, 
backward extension, right and left lateral 
flexion, and right and left rotation.  The 
examiner should also be requested to 
provide opinion as to the extent, if any, 
of functional loss of use of the lumbar 
spine due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  .

4.  The RO should also schedule the 
veteran for neurologic examination to 
determine the current nature and severity 
of the chronic neurologic manifestations 
of his lumbar spine disability, if any.  
The examiner should be requested to 
perform any and all tests necessary and 
the results should be included in the 
examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, 
to include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected.  Send the claims folder 
to the examiner for review, and request 
the examiner to acknowledge review of the 
claims folder in the examination report.

5.  The RO should also ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

6. Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  In 
so doing, the RO must consider the new 
rating formula for evaluating diseases and 
injuries of the spine applicable to 
diagnostic codes 5235 to 5243 as well as 
the new criteria for evaluating 
Intervertebral disc syndrome under 
Diagnostic Code 5293 in evaluating the 
current severity of the veteran's low back 
syndrome.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC), and an appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




